DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the limitations of claims 17, 18 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magno et al., U.S. PG-Pub 2021/0100564.
Regarding claim 1, Magno et al. discloses a cutting bur assembly comprising: a cutting head with a head shaft extending therefrom, the cutting head and the head shaft are rotatable by a motor; a tube in which the head shaft is rotatably mounted, the head shaft extends out from within the tube to locate the cutting head beyond a distal end of the tube; a plurality of bearing rollers (404) in direct cooperation with an outer surface of the head shaft such that upon rotation of the head shaft the plurality of bearing rollers roll along the outer surface; and an outer bearing race (400) surrounding the plurality of bearing rollers and the head shaft to retain the plurality of bearing rollers in cooperation with the head shaft (examiner annotated Fig. 4A below and paragraph [0016]).

    PNG
    media_image1.png
    296
    561
    media_image1.png
    Greyscale

Regarding claims 2-5 and 9, Magno et al. discloses wherein the cutting head is configured to be rotated at more than 30,000 or 60,000 RPM; wherein an outer surface of the head shaft defines an annular recess (408) in which the bearing rollers are seated and the outer surface of the head shaft is an inner bearing race; and wherein the plurality of bearing rollers (404) are included with a first bearing assembly; and wherein a second bearing assembly is spaced apart from the first bearing assembly on the head shaft (examiner annotated Fig. 4A above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno et al., U.S. PG-Pub 2021/0100564 in view of O’Brien, II, U.S. PG-Pub 2013/0197552.
Magno et al. discloses the invention essentially as claimed except for wherein the cutting head defines an opening at a distal end of the cutting head, a head channel defined by the cutting head and the head shaft extends from the opening through the cutting head and the head shaft.
O’Brien, II discloses a cutting burr having a cutting head (70) with a head shaft (71), wherein the cutting head defines an opening at a distal end of the cutting head, a head channel (75) defined by the cutting head and the head shaft extends from the opening through the cutting head and the head shaft (Fig. 5) to deliver suction to tissue being cut by the burr head (paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting head and head shaft of Magno et al. to include an opening at a distal end of the cutting head and a head channel defined by the cutting and the head shaft from the opening through the cutting head and the head shaft in view of O’Brien, II to permit suction to tissue being cut by the bur head.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno et al., U.S. PG-Pub 2021/0100564 in view of Rio et al., U.S. PG-Pub 2010/0286694.
Regarding claims 15-18, Magno et al. discloses a method for operating a cutting bur assembly including a bur head and a bur head shaft extending therefrom, the method comprising: connecting the cutting bur assembly to a motor configured to rotate the bur head and the bur head shaft with the bur head shaft seated within a pair of bearings (404) each including a plurality of rollers in direct contact with an our surface of the bur head shaft; activating the motor to rotate the bur head (examiner annotated Fig. 4A above and paragraph [0016]); and cutting a surface with the bur head, wherein the surface is an anatomical surface or a non-anatomical surface (paragraph [0003]).
Magno et al. does not disclose rotating the bur head in excess of 30,000 or 60,000 RPM and cutting the surface with the bur head rotating in excess of 30,000 or 60,000 RPM.
Rio et al. discloses a method for operating a cutting bur, wherein a motor rotates the bur in excess of 60,000 RPM (paragraph [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the motor of Magno et al. rotate the bur head in excess of 60,000 RPM and cut the surface with the bur head rotating in excess of 60,000 RPM in view of Rio et al. as such has been shown to be efficacious for operating on bone.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magno et al., U.S. PG-Pub 2021/0100564 in view of Rio et al., U.S. PG-Pub 2010/0286694 as applied above, and further in view of O’Brien, II, U.S. PG-Pub 2013/0197552.
Regarding claims 19 and 20, Magno et al. in view of Rio et al. discloses the material being anatomical or non-anatomical (paragraph [0003]), but does disclose further comprising drawing material through a channel defined by the bur head and the bur head shaft with a vacuum during the cutting.
O’Brien, II discloses a cutting burr having a cutting head (70) with a head shaft (71), wherein the cutting head defines an opening at a distal end of the cutting head, a head channel (75) defined by the cutting head and the head shaft extends from the opening through the cutting head and the head shaft (Fig. 5) to deliver suction to tissue being cut by the burr head (paragraph [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting head and head shaft of Magno et al. to include an opening at a distal end of the cutting head and a head channel defined by the cutting and the head shaft from the opening through the cutting head and the head shaft with a vacuum in view of O’Brien, II to permit suction to tissue being cut by the bur head.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, the prior art of record, alone or in combination, does not disclose a cutting burr having first and second outer bearing races as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775